Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        IN ADMIRALTY

                                            CASE NO.:

  CRP LMC PROP CO. L.L.C. d/b/a
  LAUDERDALE MARINE CENTER,

         Plaintiff,

  v.

  M/Y KOPKAPY, a 2006 model 80' Azimut
  motor yacht marked with Hull Identification
  Number AZI80052D606 and registered in
  St. Vincent and the Grenadines with Official
  Number 40952, her engines, tackle, furniture,
  furnishings, personal watercraft, tenders, and
  appurtenances, in rem, and TE EMO MARINE,
  LTD., a foreign corporation, in personam,

        Defendants.
  _______________________________________/

                                    VERIFIED COMPLAINT

         Plaintiff, CRP LMC PROP CO. L.L.C. d/b/a LAUDERDALE MARINE CENTER, sues

  in rem Defendant, M/Y KOPKAPY, a 2006 model 80' Azimut motor yacht marked with Hull

  Identification Number AZI80052D606, registered in St. Vincent and the Grenadines under

  Official Number 40952, her engines, tackle, furniture, furnishings, personal watercraft, tenders

  and appurtenances, and in personam Defendant, TE EMO MARINE, LTD., and alleges:

         1.      Plaintiff, CRP LMC PROP CO., L.L.C. d/b/a Lauderdale Marine Center

  (hereinafter “LMC” or “Plaintiff”), brings a maritime lien foreclosure action under Title 46

  U.S.C. § 31342 to collect money owed for necessaries provided to the in rem Defendant, M/Y

  KOPKAPY.
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 2 of 11



           2.    In addition, LMC asserts a contract action against Defendant, Te Emo Marine,

  Ltd., to recover damages for Defendant’s breach of a Boat Handling, Dockage & Storage

  Agreement for M/Y KOPKAPY.

           3.    Title 28 U.S.C. § 1331 provides subject matter jurisdiction to this Court because

  Plaintiff’s maritime lien foreclosure action involves a federal question under Title 46 U.S.C. §

  31342.

           4.    Title 28 U.S.C. § 1333 grants subject matter jurisdiction to this Court because

  Plaintiff’s claim for breach of a maritime contract involves services provided to a vessel and

  involves maritime commerce.

           5.    In rem Defendant, M/Y KOPKAPY, is a “vessel” under Title 1 U.S.C. § 3.

           6.    LMC invokes Rule 9(h) of the Federal Rules of Civil Procedure and Supplemental

  Admiralty Rules C and E to foreclose its preferred maritime necessaries lien against the in rem

  Defendant, M/Y KOPKAPY.

           7.    LMC invokes Supplemental Admiralty Rules B and E to obtain quasi in rem

  jurisdiction over Defendant, Te Emo Marine, Ltd.

           8.    LMC is a Delaware limited liability company authorized to transact business in

  the State of Florida.

           9.    LMC provides boat handling, dockage, dry storage, utilities, and other services to

  recreational boats and yachts.

           10.   Boat handling, dockage, dry storage and utilities (water, electricity) provided to

  M/Y KOPKAPY are deemed “necessaries” under the general maritime law and Title 46 U.S.C. §

  31342.



                                                 2
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 3 of 11



         11.     At all times material, in rem Defendant, M/Y KOPKAPY, is a 2006 model 80'

  Azimut motor yacht marked with Hull Identification Number AZI80052D606 and registered,

  upon information and belief, in St. Vincent and the Grenadines with Official Number 40952

  (hereinafter “Vessel” or “KOPKAPY”).

         12.     For purposes of the maritime lien foreclosure action, the Vessel includes her

  engines, tackle, furniture, furnishings, personal watercraft, tenders and appurtenances.

         13.     The Vessel is currently within the territory of the United States District Court for

  the Southern District of Florida and will remain so during the pendency of this action. The

  Vessel is located at Plaintiff’s marina in Fort Lauderdale, Florida.

         14.     At all material times, in personam Defendant, Te Emo Marine, Ltd. (“Te Emo

  Marine”), is believed to be a foreign company with its principal place of business located at

  Privada de Primaveras 14, Mexico City, Mexico 05100.

         15.     At all material times, upon information and belief, Te Emo Marine, Ltd. is the

  legal owner of M/Y KOPKAPY.

         16.     At all material times, Captain Omar Aviles (“Aviles”) was and is the actual or

  apparent agent for Te Emo Marine and the Vessel. See ¶ 1 of the Boat Handling, Dockage &

  Storage Agreement and the signature block on the first page showing Captain Aviles is a duly

  authorized representative of the owner, which is attached hereto as Exhibit “A”.

         17.     At all material times, Te Emo Marime authorized Captain Aviles to procure

  necessaries for the Vessel from the Plaintiff. See Id.

         18.     On July 25, 2019, Captain Aviles, as Te Emo Marine’s representative, signed a

  “Boat Handling, Dockage & Storage Agreement” (“Agreement”) to procure necessaries for the



                                                   3
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 4 of 11



  Vessel from the Plaintiff. A copy of the Boat Handling, Dockage & Storage Agreement is

  attached hereto as Exhibit “A”.

         19.     Of particular importance, Te Emo Marine contractually stipulated to the

  following:

                 a.     All work, services and supplies that LMC provided to the Vessel

                        are “necessaries”;

                 b.     LMC has a preferred maritime lien against the Vessel for all work,

                        services and supplies provided;

                 c.     LMC has the statutory right under 46 U.S.C. § 31301 et. seq. to sue

                        the Vessel in rem to foreclose its maritime lien; and

                 d.     LMC can recover its attorneys’ fees and litigation expenses from

                        the Owner, Te Emo Marine, through a Supplemental Admiralty

                        Rule B attachment of the Vessel.

  See ¶¶ 28 and 29 of the Boat Handling, Dockage & Storage Agreement attached hereto as

  Exhibit “A”.

         20.     LMC provided “necessaries” to the Vessel as shown by the attached statement

  and invoices, Composite Exhibit “B”.

         21.     LMC submitted a statement and invoices to Te Emo Marine but it has not paid for

  the necessaries. See Composite Exhibit “B”.

         22.     LMC is owed the sum of Fifty-Two Thousand Five Hundred Seventy and 02/100

  Dollars ($52,570.02) for necessaries it provided to the Vessel up through November 30, 2019

  and the amount continues to increase. See Composite Exhibit “B”.



                                                  4
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 5 of 11



         23.     LMC is entitled to recover pre-judgment interest at the rate of 18% per year (1.5%

  per month). See ¶ 28 of the Boat Handling, Dockage & Storage Agreement attached hereto as

  Exhibit “A”.

         24.     LMC is also entitled to recover all expenses, including attorneys’ fees, court

  costs, collection charges and fees incurred in enforcing the Agreement. See Id.

         25.     LMC made several demands on Te Emo Marine to pay the outstanding charges

  for necessaries provided to the Vessel but the Owner failed to pay the invoices, which are

  attached hereto as Composite Exhibit “B”.

         26.     LMC has a preferred maritime necessaries lien against M/Y KOPKAPY pursuant

  to Title 46 U.S.C. § 31342 and has a priority over any mortgage interest in this foreign flagged

  vessel. See ¶¶ 1 and 29 of Exhibit “A”.

         27.     LMC is entitled to foreclose its maritime necessaries lien on the Vessel to recover

  damages for the unpaid invoices pursuant to Title 46 U.S.C. § 31342.              Te Emo Marine

  acknowledged LMC’S maritime lien rights under ¶ 29 of the Boat Handling, Dockage & Storage

  Agreement. See Exhibit “A”.

                                      COUNT I
                       NECESSARIES LIEN FORECLOSURE ACTION
                       PURSUANT TO TITLE 46 U.S.C. § 31301, et, seq.

         28.     LMC re-alleges paragraphs 1 through 27 as if fully set forth herein.

         29.     LMC has a preferred maritime necessaries lien against the Vessel pursuant to

  Title 46 U.S.C. § 31342 of the Commercial Instruments and Maritime Liens Act. See ¶¶ 1 and

  29 of Exhibit “A”; and the invoices attached as Composite Exhibit “B”.

         30.     LMC’s preferred maritime necessaries lien is in the amount of $52,570.02 or such



                                                  5
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 6 of 11



  other amount as may be determined by the Court. See Composite Exhibit “B” attached hereto.

          31.     Title 46 U.S.C. § 31342 provides LMC a statutory cause of action to foreclose its

  maritime necessaries lien against the Vessel through this in rem action. See ¶¶ 1 and 28 of

  Exhibit “A”.

          32.     In addition to recovering the amount due for necessaries, LMC is entitled to

  recover court costs, including custodia legis expenses (e.g. U.S. Marshal’s fees/expenses and the

  substitute custodian’s fees and expenses). See ¶ 28 of Exhibit “A”.

          33.     LMC is also entitled to recover pre-judgment interest at the rate of 18% per year

   on the outstanding balance under the terms of the Agreement. See ¶ 28 of Exhibit “A”.

          WHEREFORE, Plaintiff, CRP LMC PROP CO., L.L.C., demands the following relief:

          (A)     That the Court order the Clerk of Court to issue a warrant of arrest in rem for M/Y

  KOPKAPY and direct the U.S. Marshals Service to serve the warrant to effect the Vessel’s arrest;

          (B)     That the Court direct the manner in which LMC shall give notice of this action to

  the owner, master, ranking officer and/or manager of the in rem Defendant Vessel, and to any

  persons, firms or corporations having an interest therein;

          (C)     That the Court order all persons claiming any interest in the Vessel to appear and

  answer the matters aforesaid;

          (D)     That the Court declare CRP LMC PROP CO., L.L.C. has a preferred maritime

  lien for necessaries against the Vessel and that it is a valid and subsisting lien upon the Vessel;

          (E)     That the Court declare CRP LMC PROP CO., L.L.C.’s preferred maritime

  necessaries lien is superior in interest to all other liens, claims or interests that may be asserted

  against the Vessel in this suit;



                                                    6
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 7 of 11



         (F)     That the Court decree all persons, firms and corporations claiming any interest in

  the Vessel who fail to intervene in this suit to assert their in rem claims are forever barred and

  foreclosed of all right or equity redemption, or claim of, in, or to said Vessel;

         (G)     That the Court enter judgment in favor of “CRP LMC PROP CO, L.L.C.” against

  M/Y KOPKAPY for the outstanding debt owed for the necessaries described herein plus pre-

  judgment interest at the rate of 18% per year, and court costs, including the custodia legis

  expenses;

         (H)     That the Court condemn M/Y KOPKAPY and order it sold at auction by the

  United States Marshal to pay the in rem judgment awarded to CRP LMC PROP CO., L.L.C.;

         (I)     That the Court allow CRP LMC PROP CO., L.L.C. to credit bid up to the amount

  of its judgment at the U.S. Marshal’s sale of the Vessel;

         (J)     That the Court decree that CRP LMC PROP CO., L.L.C.’S credit bidding

  authority is superior to any other credit bidding authority that might be granted to other judgment

  creditors because it holds a superior maritime lien;

         (K)     That the Court reserve jurisdiction to award CRP LMC PROP CO., L.L.C a

  deficiency and/or supplemental judgment against Te Emo Marine, Ltd. as necessary to

  compensate for Plaintiff’s losses; and,

         (L)     For the Court to award CRP LMC PROP CO., L.L.C. such other and further relief

  as the Honorable Court deems just and proper.

                                COUNT II
        LMC’S CLAIM FOR BREACH OF MARITIME CONTRACT SUPPORTING
      A SUPPLEMENTAL ADMIRALTY RULE B ATTACHMENT OF M/Y KOPKAPY

         34.     LMC re-alleges the facts in paragraphs 1 through 27 as if fully set forth herein.



                                                    7
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 8 of 11



         35.     According to the Florida Secretary of State, Division of Corporations, Te Emo

  Marine, Ltd. is not authorized to transact business in the State of Florida.

         36.     Te Emo Marine did not appoint a registered agent to receive service of process in

         the Southern District of Florida.

         37.     The public records do not indicate that Te Emo Marine has an officer, managing

  or general agent in the Southern District of Florida to receive service of process.

         38.     Te Emo Marine “cannot be found within the Southern District of Florida” in

  accordance with Supplemental Admiralty Rule B and Southern District of Florida Local

  Admiralty Rule B.

         39.     LMC invokes Supplemental Admiralty Rule B to attach M/Y KOPKAPY to obtain

  quasi in rem jurisdiction over Te Emo Marine for purposes of litigating the in personam claim

  for breach of maritime contract.

         40.     Te Emo Marine breached the terms of the Boat Handling, Dockage & Storage

  Agreement by failing to timely pay for the services and supplies LMC provided to the Vessel.

  See ¶ 21 of Exhibit “A”; and the invoices attached hereto as Composite Exhibit “B”.

         41.     As a direct and proximate result of Te Emo Marine’s breach of the Agreement,

  LMC sustained damages of $52,570.02 through November 30, 2019.

         42.     Under the terms of the Agreement, LMC is entitled to recover attorneys’ fees and

  court costs, including custodia legis expenses (e.g. U.S. Marshal’s fees/expenses and the

  substitute custodian’s fees and expenses). See ¶¶ 28 and 29 of Exhibit “A”.

         43.     LMC is also entitled to recover pre-judgment interest at the rate of 18% per year

  under the terms of the Agreement. See ¶ 28 of Exhibit “A”.



                                                    8
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 9 of 11



         WHEREFORE, Plaintiff, CRP LMC PROP CO, L.L.C., demands the following relief:

         (A)     That the Court decree that Te Emo Marine, Ltd. cannot be found within the

  Southern District of Florida pursuant to Supplemental Admiralty Rule B and declare that CRP

  LMC PROP CO., L.L.C. may attach the M/Y KOPKAPY to obtain quasi in rem jurisdiction over

  Te Emo Marine for the maritime contract claim;

         (B)     That the Court order the Clerk of Court to issue a process of maritime attachment

  and garnishment for M/Y KOPKAPY and instruct the U.S. Marshals Service to serve the process

  of maritime attachment and garnishment on the Vessel to effect quasi in rem jurisdiction over Te

  Emo Marine for the maritime contract claim;

         (C)     That the Court direct the manner in which LMC shall give notice of this action to

  the owner, master, ranking officer and/or manager of the in rem Defendant Vessel, and to any

  persons, firms or corporations having an interest therein;

         (D)     That the Court order all persons claiming any interest in the Vessel to appear and

  answer the matters aforesaid;

         (E)     That the Court decree all persons, firms and corporations claiming any interest in

  the Vessel who fail to intervene in this suit to assert their in rem claims are forever barred and

  foreclosed of all right or equity redemption, or claim of, in, or to said Vessel;

         (F)     That the Court enter judgment in favor of CRP LMC PROP CO, L.L.C. and

  award it compensatory damages, pre-judgment interest, attorneys’ fees and court costs, including

  custodia legis expenses, against Te Emo Marine, Ltd.;

         (G)     That the Court condemn M/Y KOPKAPY and order it sold at auction by the

  United States Marshal to pay the in personam judgment awarded to CRP LMC PROP CO,



                                                    9
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 10 of 11



  L.L.C.;

            (H)   That the Court allow CRP LMC PROP CO., L.L.C. to credit bid up to the amount

  of its in personam judgment at the U.S. Marshal’s sale of the Vessel;

            (I)   That the Court decree that CRP LMC PROP CO., L.L.C.’s credit bidding

  authority is superior to any other credit bidding authority that might be granted to other judgment

  creditors because it holds a superior maritime interest in the Vessel;

            (J)   That the Court reserve jurisdiction to award CRP LMC PROP CO., L.L.C a

  deficiency and/or supplemental judgment against Te Emo Marine, Ltd. as necessary to

  compensate for its losses; and,

            (K)   For the Court to award CRP LMC PROP CO., L.L.C., such other and further

  relief as the Honorable Court deems just and proper.

            Dated: November 21, 2019.

                                                Respectfully submitted,

                                                STROUP & MARTIN, P.A.
                                                Attorneys for Plaintiff
                                                119 Southeast 12th Street
                                                Fort Lauderdale, Florida 33316
                                                Telephone: (954) 462-8808
                                                Facsimile: (954) 462-0278
                                                E-mail: jstroup@strouplaw.com
                                                E-mail: fmartin@strouplaw.com


                                                By: /s/ James W. Stroup
                                                   JAMES W. STROUP
                                                    Florida Bar No. 0842117
                                                   FARRIS J. MARTIN, III
                                                   Florida Bar No. 0879916




                                                   10
Case 0:19-cv-62894-RKA Document 1 Entered on FLSD Docket 11/21/2019 Page 11 of 11
